NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with 
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 6, 2014*
                               Decided February 7, 2014

                                         Before

                              DIANE P. WOOD, Chief Judge

                          MICHAEL S. KANNE, Circuit Judge 

                              JOHN DANIEL TINDER, Circuit Judge      

No. 13‐2019

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Southern District of Illinois.

      v.                                       No. 3:01‐cr‐30154

DARRELL JONES,                                 G. Patrick Murphy,
    Defendant‐Appellant.                       Judge.



                                       O R D E R




      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐2019                                                                           Page 2

       Darrell Jones pleaded guilty to multiple counts of trafficking crack and powder
cocaine. See 21 U.S.C. § 841(a)(1). As part of his plea agreement, Jones waived the right
to challenge his sentence on direct appeal or in a collateral attack; we enforced that
waiver on direct appeal. United States v. Jones, 381 F.3d 615, 616–19 (7th Cir. 2004). We
later declined to grant a certificate of appealability when Jones challenged his
convictions and sentence in a first motion to vacate under 28 U.S.C. § 2255. Jones v.
United States, No. 06‐2509 (7th Cir. Oct. 17, 2006). Since then Jones has filed more than a
dozen other motions attacking his convictions or sentence, all of them labeled as
motions under 28 U.S.C. § 2241 or Rules 59(e) and 60(b) of the Federal Rules of Civil
Procedure. Each of these was rejected by the district court. Jones also moved for a
sentence reduction under 18 U.S.C. § 3582(c)(2) based on retroactive amendments to the
sentencing guidelines. The district court granted that motion and reduced Jones’s term
of imprisonment from 360 months to 292 months.  

       Jones styled his submission underlying this appeal as a “Motion for Relief of
Judgment Under FED. R. CIV. P. 60(b)(6) and (d)(1) & (3), and Fraud Upon the Court.”
The district court characterized this motion as little more than “nonsensical ramblings,”
though plainly it qualifies as a motion under § 2255 because Jones accuses the
prosecutor of breaching the parties’ plea agreement. See Elzy v. United States, 205 F.3d
882, 884–87 (6th Cir. 2000); United States v. Nyhuis, 211 F.3d 1340, 1342–45 (11th Cir.
2000). The district court denied the motion, but Jones had not obtained our permission
to launch this successive collateral attack, and thus the district court should have
dismissed the action for lack of subject‐matter jurisdiction. See Curry v. United States, 507
F.3d 603, 604 (7th Cir. 2007); Romandine v. United States, 206 F.3d 731, 734 (7th Cir. 2000).
Jones then filed a notice of appeal but neglected to apply for a certificate of
appealability, which is necessary to proceed in this court. See 28 U.S.C. § 2253(c)(1)(B). 

         We have construed Jones’s submissions on appeal as an implicit request for
permission to proceed, see Melton v. United States, 359 F.3d 855, 858 (7th Cir. 2004), but
after reviewing the district court’s decision and the record, we conclude that Jones has
not made a substantial showing of the denial of a constitutional right. Accordingly, we
DENY his application for a certificate of appealability. See 28 U.S.C. § 2253(c)(2); United
States v. Carraway, 478 F.3d 845, 849 (7th Cir. 2007). We warn Jones that if he continues
to file successive collateral attacks on his convictions without our authorization, he is
likely to face monetary sanctions and a restriction on future filings. See Montgomery v.
Davis, 362 F.3d 956, 957–58 (7th Cir. 2004); Alexander v. United States, 121 F.3d 312, 316
(7th Cir. 1997).